Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Qing Ye on 1/31/22.

The application has been amended as follows: 
4. The capsule of claim [[2]] 1, wherein the second frequency is between 10- 200 Hz.

Claim Rejections - 35 USC § 112
For claim 5, the claimed “wireless communication unit” is considered to be distinct from the “capsule initiation unit” and capable of being used together to effect the claimed wireless communication.  Therefore the 112b indefiniteness rejection of the prior office action is withdrawn.

Allowable Subject Matter
Claims 1, 3-9, 15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or fairly suggest either singly or in combination the claimed capsule comprising, inter alia, a microcontroller unit configured to perform calculations and determine if the capsule is in the first acceleration period, a second acceleration period or a 
Davenport teaches a “capsule (ingestible sensor pill 101; fig 2; [0042]) configured to navigate through a patient's GI track, comprising a housing (housing 200; fig 2, 2A; [0043]), having a length L (fig 2A shows axis x as the longest dimension), which is a longest dimension of the capsule; an acceleration sensor (three dimensional accelerometer 201; fig 2; [0043]), detecting an acceleration of the capsule in three dimensions at a first frequency at a first period ([0043] describes the sampling rate of the acceleration sensor 201 is set to the “Nyquest (sic) sampling rate of the highest pertinent frequency component of any of three acceleration measurement axes”, i.e. the first environment/portion of the GI tract that the capsule encounters dictates a Nyquist sampling rate due to the environmental conditions), wherein the acceleration sensor has three axes, x, y, and z, the z axis (axis x as in fig 2A) is parallel to the length L, and x and y axes are perpendicular to the length L; a microcontroller unit (MC 202; fig 2; [0043]), configured to take input from the acceleration sensor, perform calculations and determine the capsule is in the first period, a second period or a third period (as a summary, [0013] describes the device assessing the specific “given section of the gastrointestinal track, such as esophagus, stomach, small intestines, large intestines and colon” in the context of the “computation device that executes algorithms to determine all characterizations” (abstract), i.e. the specific given section of the GI track; this is detailed at [0087-0091]); and a power supply (energy source 204; fig .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jae Woo/Examiner, Art Unit 3795   

/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795